Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-0646-10


VICKY JEAN GUTZKE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH OF APPEALS

BEXAR COUNTY



 	Per curiam.

O P I N I O N


 
	Appellant was convicted of DWI and placed on community supervision. Her community
supervision was revoked and she was sentenced to six years' imprisonment. The judgment was
affirmed on appeal. Gutzke v. State, 04-09-00327-CR (Tex. App.-San Antonio March 10, 2010)(not
designated for publication). Appellant filed a petition for discretionary review which we granted. 
	Appellant has now filed a motion to dismiss her petition. We hereby grant appellant's
motion, and the petition is dismissed.

DELIVERED MARCH 16, 2010
DO NOT PUBLISH